Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 07, 2022

The Court of Appeals hereby passes the following order:

A22D0222. ADAM POOLE v. JAMISA POOLE.

      Adam Poole and Jamisa Poole have two minor children together. In March
2021, the trial court entered an interlocutory order suspending Adam’s visitation,
denying his request to modify both his child support obligation and the court’s prior
contempt orders, and reserving Jamisa’s request for attorney fees. On December 15,
2021, the trial court entered a final order adopting the terms of the interlocutory order
and awarding Jamisa attorneys fees pursuant to OCGA § 19-6-2. On January 17,
2022, Adam filed this application for discretionary review. He seeks to challenge the
trial court’s rulings on custody and visitation, child support, arrearage payments, and
attorney fees. We lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. And visitation rights are a part of custody. Vines v. Vines, 292 Ga. 550,
551 (2) (739 SE2d 374) (2013). Ordinarily, when a party applies for discretionary
review of a directly appealable order, this Court grants the application. See OCGA
§ 5-6-35 (j). To fall within this general rule, however, the application must be filed
within 30 days of entry of the order sought to be appealed. See OCGA § 5-6-35 (d),
(j). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot
accept an application for appeal not made in compliance therewith. See Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Adam’s application was not filed until
January 17, 33 days after the trial court’s order, and it is therefore untimely.
      Adam appears to contend that his application is timely because he was served
with the trial court’s order on December 16, 2021. But the relevant date for purposes
of OCGA § 5-6-35 (d) is the date of “the entry of the order[.]”1
      Adam also alleges the trial court entered a child support worksheet on
December 16 and he purports to appeal from that worksheet. But the application
materials show that the child support worksheet was incorporated into and made part
of the December 15 order. See OCGA § 19-6-15 (m) (1) (providing that child support
worksheets “shall be attached to the final court order or judgment”). And even if the
child support worksheet was entered on December 16, child support worksheets are
“prepared by the parties for purposes of calculating the amount of child support.”
OCGA § 19-6-15 (m). Such a worksheet is not an “order, decision, or judgment” of
the trial court within the meaning of OCGA § 5-6-35 (d). Accordingly, the child
support worksheet does not render this application timely.
      For these reasons, Adam’s application is untimely, and it is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/07/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
        If, as Adam appears to suggests, his right to timely seek appellate review was
frustrated due to a trial court error, his remedy is to petition the trial court to vacate
and re-enter the order in the manner described in Cambron v. Canal Ins. Co., 246 Ga.
147, 148-149 (1) (269 SE2d 426) (1980), disapproved in part by Wright v. Young,
297 Ga. 683, 684, n. 3 (777 SE2d 475) (2015).